Case 1:18-cr-20685-KMW Document 377 Entered on FLSD Docket 04/28/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-CR-20685-WILLIAMS/TORRES

  UNITED STATES OF AMERICA

  vs.

  GUSTAVO ADOLFO HERNANDEZ FRIERI,

        Defendant.
  ________________________________________/

   GOVERNMENT’S NOTICE ON FILING OF ADDITIONAL SENTENCING EXHIBITS

          In accordance with the Court’s Order [ECF No. 376], the United States of America, by and

  through its undersigned attorneys, hereby files the accompanying exhibits ahead of Part 2 of

  Defendant Gustavo Adolfo Hernandez Frieri’s sentencing, scheduled for Friday, April 30, 2021:

    Exhibit No. Exhibit Description

          1       U.S. Sentencing Commission Quick Facts – Money Laundering

        2A-2S     Documents Related to Defendant’s Employment at Bhakta-Related Entities

        3A-3N     Documents Related to Defendant’s Transfers from GSTF Classes C & D


          Respectfully Submitted,

          DANIEL S. KAHN                              JUAN ANTONIO GONZALEZ
          ACTING CHIEF, FRAUD SECTION                 ACTING UNITED STATES ATTORNEY

  By:     /s/ Paul A. Hayden                  By:     /s/ Kurt K. Lunkenheimer
          PAUL A. HAYDEN                              KURT K. LUNKENHEIMER
          Trial Attorney                              Assistant United States Attorney
          Fraud Section, Criminal Division            Court ID No. A5501535
          U.S. Department of Justice                  U.S. Attorney’s Office - SDFL
          1400 New York Avenue, N.W.                  99 N.E. 4th Street, Suite 400
          Washington, D.C. 20005                      Miami, FL 33132-2111
          Telephone: 202-353-9370                     Telephone: (305) 961-9008
          Email: paul.hayden2@usdoj.gov               Facsimile: (305) 536-4699
                                                      Email: Kurt.Lunkenheimer@usdoj.gov
